Lawrence, Judge:
When this case was called for hearing, the record indicates that there was no appearance on behalf of plaintiff and the case was submitted “subject to a motion for judgment by defendant.”
In conformity with the requirements of the statute (28 U. S. C. *547§ 2631), I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment for defendant will be entered accordingly.